Citation Nr: 1020282	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-07 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of postoperative residuals of acromioclavicular separation of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In July 2008 the Board denied the Veteran's claim for 
entitlement to a rating in excess of 20 percent for 
postoperative residuals of acromioclavicular separation of 
the right shoulder.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2009 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion for Remand.  The 
Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded for consideration of whether additional VA 
examination is warranted and for consideration of medical 
facts not noted in the Board's 2008 decision.  Moreover, the 
Court stated that extraschedular criteria were not adequately 
discussed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his 
service-connected postoperative right shoulder residuals.  
The last VA examination addressing the condition and 
providing findings appropriate to the diagnostic criteria for 
rating the disability was in December 2007.  Medical findings 
provided at that time have now been deemed to be inadequate 
to address all aspects of the current claim.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of Veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of a Claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

In the Joint Motion it was indicated that there were some 
neurological findings that were not fully evaluated.  
Examination is needed to ascertain whether there are 
neurological and other changes are related to the service 
connection disorder, and if so whether there is a basis for a 
separate compensable rating.

It is also indicated that additional consideration of staged 
ratings (see Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether an extraschedular rating is indicated (see 38 C.F.R. 
§ 3.321(b)).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his right shoulder, on 
appeal.  Any records that are not 
currently included in the claims file 
should be obtained and added to the 
file.  With any necessary authorization 
from the Veteran, the AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to 
this issue.  

2.  Schedule the Veteran for 
appropriate VA examination(s) to 
ascertain all orthopedic and 
neurological findings attributed to the 
service connected disorder and to 
determine the severity of postoperative 
residuals of acromioclavicular 
separation of the right shoulder.  All 
studies deemed appropriate in the 
medical opinion of the examiner(s) 
should be performed, and all findings 
should be set forth in detail.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction 
with this examination.  This fact 
should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be 
included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The examination should include range of 
motion testing pertinent to the right 
shoulder disability, and all ranges of 
motion should be reported in degrees.  
The examiner should report all symptoms 
such as pain, stiffness, or aching in 
the area of the part affected should be 
noted.

The examiner should report all other 
pertinent findings present including 
any ankylosis of scapulohumeral 
articulation; other impairment of the 
humerus (loss of head, nonunion, 
fibrous union, recurrent dislocation, 
or malunion); or impairment of clavicle 
or scapula (malunion, nonunion or 
dislocation); and any neurological 
impairment that is part of or due to 
the postoperative residuals of the 
separation of the acromioclavicular of 
the right shoulder.  (If neurological 
or other findings are unrelated to the 
service connected disorder that should 
be indicated.)

The examiner(s) should report the 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness, as any additional 
disability due to these factors.  The 
examiner is asked to render an opinion 
regarding whether:

(a) there is residual weakness, pain or 
limitation of motion, and if so, opine 
as to the extent of severity of the 
residual weakness, pain or limitation 
of motion;

(b) there is ankylosis of the affected 
joint, and if so, describe the nature 
of the ankylosis in terms of angle in 
degrees at which the joint is 
ankylosed; muscle atrophy of the upper 
extremity should also be described.

(c) pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare- ups.

(d) the right shoulder condition causes 
marked interference with employment or 
necessitates frequent hospitalization 
beyond that contemplated by the rating 
schedule.

Note:  The Veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of 
the claimant or the death of an 
immediate family member.  If the 
Veteran fails to report to the 
scheduled examination, the AMC/RO 
should obtain and associated with the 
claims file a copy or copies of the 
notice or notices of examination sent 
to the Appellant by the appropriate VA 
medical facility.  

3.  After the requested examination(s) 
have been completed, the examination 
report(s) should be reviewed to ensure 
that it is in compete compliance with 
the directives of this remand.  If the 
report(s) are deficient in any manner, 
it should be returned to the examiner 
for further evidentiary development.  

4.  Following completion of the above, 
readjudicate the Veteran's claim for an 
increased rating for his service-
connected right shoulder disorder, to 
specifically include consideration of 
whether extraschedular referral of the 
shoulder disability claim for the 
entire claim/appeal period in 
accordance with 38 C.F.R. § 3.321(b) is 
warranted.  Consideration should also 
be given as to whether there is a basis 
to assign a separate compensable rating 
for neurological impairment of the 
right upper extremity.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this remand is to ensure due process.  The 
Board does not intimate a decision, either favorable or 
unfavorable, at this time.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


